Citation Nr: 1211034	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1970, and from January 1971 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008, which granted service connection for bilateral hearing loss, but assigned a noncompensable evaluation.  In August 2011, the veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge (i.e., Travel Board hearing).

In September 2009, the Veteran was notified of an August 2009 rating decision which granted service connection for "masseter/temporalis muscle trismus (MFPD)."  (The actual diagnosis was "masseter/temporalis muscle trismus - MFPD," and the MFPD may signify a myofascial pain disorder, rather than an abbreviation of the masseter/temporalis muscle trismus.)  The Veteran submitted a notice of disagreement with the noncompensable rating assigned for the condition in March 2010, along with a substantive appeal.  However, an appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  The statement of the case was furnished in December 2010, and was accompanied by a letter informing the Veteran that to complete the appeal, a substantive appeal was required.  He did not, however, submit a substantive appeal concerning that issue.  A statement from the Veteran's representative in August 2011 mentioned the issue as being on appeal, but that statement was not timely for the purpose of acceptance in lieu of a substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).  Moreover, the Veteran did not present testimony concerning that issue at his August 2011 Travel Board hearing before the undersigned.  Therefore, the August 2011 statement is construed as a claim for an increased rating, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ); as such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his Travel Board hearing, the Veteran testified, in essence, that the VA examination did not reflect the functional impairment in day-to-day communication caused by his service-connected bilateral hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  Neither of the VA examinations, provided in January 2008 and November 2010, contained an assessment of the functional effects caused by the hearing disability.  Therefore, the Veteran should be afforded a current examination, which addresses functional impairment.

For informational purposes, the Board observes that the private hearing test dated in September 2010 is not sufficient for rating purposes, because the Maryland CNC speech discrimination test was not used, as is required by regulation (unless the examiner certifies that use of the speech discrimination test is not appropriate, which was not the case here).  38 C.F.R. § 4.85(a), (c) (2011).  

In addition, the Veteran testified that he received VA treatment for his hearing loss condition.  He said that he went to the Dallas VAMC for the hearing test, but that his regular doctor was at the Bonham VAMC.  Records on file are dated only through August 2009, however.  The records show that he was fitted for hearing aids at the Bonham facility in September 2008, and provided with the hearing aids in October 2008, but that the examination itself had been the compensation examination at Dallas in January 2008.  Therefore, records of any audiology treatment from August 2009 through the present must be sought from both facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of audiology evaluations and/or treatment, dated from September 2009 to the present, from the Bonham and Dallas VA medical centers.

2.  Schedule the Veteran for a VA audiology examination, to determine the current manifestations and severity of service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  In addition to all indicated audiometric studies, the examiner must fully describe the functional impairment to the Veteran's social and occupational functioning caused by the hearing disability in his or her final report.  

3. Then, after the completion of any additional development deemed necessary, readjudicate the claim for entitlement to a compensable initial rating for bilateral hearing loss, to include whether referral for an extraschedular rating is warranted.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond, before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

